Citation Nr: 1714982	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to December 1973 as a field artillery surveyor during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2016, the Veteran, in Cleveland, Ohio, testified before the undersigned Veterans Law Judge, in Washington, D.C., via videoconferencing.  A transcript of the hearing has been associated with the claims file.

The issue of clear and unmistakable error (CUE) in the December 2002 rating decision has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for Hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for Hepatitis C was not appealed, nor was new and material evidence received during the appeal period.
2.  The evidence received since the December 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Hepatitis C.


CONCLUSION OF LAW

1.  The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for Hepatitis C is final.  38 U.S.C.A. § 4005 (c) (West 2000); 38 C.F.R. § 3.104, 19.118, 19.153 (2002).

 2.  New and material evidence has been received; thus, the claim of entitlement to service connection for Hepatitis C is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for Hepatitis C.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

In a December 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Hepatitis C.  The claim was denied on the grounds that there was no medical evidence showing the condition was incurred or aggravated by military service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  Therefore, the decision became final. 38 U.S.C.A. § 4005  (c) (1976); 38 C.F.R. § 3.104 , 19.118, 19.153 (2016).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156  (2016).

In December 2009, the Veteran filed a claim for service connection for Hepatitis C, neck condition, PTSD, hearing loss in the left ear, tinnitus, right knee, and choloracne.  In a November 2010 rating decision, the AOJ denied the Veteran's Hepatitis C claim on the grounds that new and material evidence was not received.  The Veteran perfected a timely appeal.

The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284   (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the December 2002 rating decision included service treatment records documenting a Hepatitis diagnosis in 1973 and private treatment records for the treatment of Hepatitis C in 2001.  The claim was denied on the grounds that there was no medical evidence showing the condition was incurred or aggravated by military service.

Since the December 2002 rating decision, the Veteran provided additional treatment records, a news article, written statements, and testimony that he believes his Hepatitis C was contracted during the immunization process after he entered military service.  However, the Veteran also makes statements that he was exposed to human blood during the administration of first aid during service in his November 2010 NOD.

This evidence received since December 2002 is new, as it was received by VA after the issuance of the December 2002 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to in-service occurrences that may be related to the Veteran's current Hepatitis C. Moreover, the evidence triggers the Secretary's duty to assist.  Shade, 24 Vet. App. at 118. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for Hepatitis C is warranted.  38 U.S.C.A. §5108  (West 2014); 38 C.F.R. § 3.156  (2016).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection Hepatitis C is warranted; to this extent only, the appeal is granted.


REMAND

The Veteran has not been provided a VA examination for his claimed service connection for Hepatitis C. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

With respect to the Veteran's Hepatitis C claim, the Veteran has a diagnosis of Hepatitis C.  The Veteran's service treatment records show the first diagnosis of Hepatitis in October 1973, which was approximately one month prior to the Veteran's military discharge.  The Veteran submitted written statements, a news article, and provided testimony that he contracted Hepatitis C during the immunization process for entering military service.  However, the Veteran also asserts that he was exposed to human blood during the administration of first aid during combat service in his November 2010 NOD.  As there is insufficient competent medical evidence to decide this claim, a VA examination is warranted to determine the etiology of the Veteran's Hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed Hepatitis C disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination. Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

State whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed Hepatitis C disorder is related to service and whether the type of Hepatitis diagnosed in 1973 is the same type that the Veteran currently has, or could otherwise   as likely as not be associated therewith.  The examiner must address the Veteran's statements that he was exposed to human blood during the immunization process after entering service and the assertion that the Veteran contracted the disease through this process. 

The examiner's attention is directed to the Hepatitis C article received in July 2010, the Veteran's NOD in November 2010, and the Veteran's hearing testimony in December 2016.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


